                                IN THE UNITED STATES DISTRICT COURT

                                  FOR THE EASTERN DISTRICT OF TEXAS

                                                 LUFKIN DIVISION


NORMAN L. AGNEW                                              §

VS.                                                          §                   CIVIL ACTION NO. 9:19-CV-13

DIRECTOR, TDCJ-CID                                           §

                                 ORDER ADOPTING THE MAGISTRATE
                               JUDGE’S REPORT AND RECOMMENDATION
          Inmate Norman L. Agnew, currently confined at the Wallace Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed what

appeared to be a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.1

          The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing plaintiff’s claims pursuant to 28 U.S.C. §

1915(g).

          The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings.                                     No

objections to the Report and Recommendation of United States Magistrate Judge were filed by

the parties.2




           1
             Although Agnew filed this action on a form petition for a § 2254 application for writ of habeas corpus, a closer
examination revealed he is pursuing a civil rights action pursuant to 42 U.S.C. § 1983. Agnew asserts claims for false
imprisonment, false arrest, and seeks damages. Agnew also references the Federal Tort Claims Act. As outlined by the
Magistrate Judge, it would appear Agnew is attempting to bypass the § 1915(g) three strikes bar by attempting to file
his civil rights claims under a petition for writ of habeas corpus.
          2
              Plaintiff received a copy of the Report and Recommendation no later than February 21, 2019 (docket entry
no. 7).
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.


  So Ordered and Signed
  May 10, 2019




                                                 2
